Appeal from an order of the Supreme Court, Kings County, dated September 25, 1968, which denied appellant’s motion for discovery and inspection. Order reversed, on the. law and the facts and in the exercise of discretion, and motion granted with one bill of $10 costs and disbursements against respondents filing separate briefs (see Jerome v. Lewis, 32 A D 2d 648). The discovery and inspection shall take place at the place set forth in appellant’s notice dated May 10, 1968 at such time as shall be fixed in a written notice of not less than 10 days, to be given by appellant, or at such other time and place as the parties may agree. Christ, Acting P. J., Brennan, Hopkins, Munder and Martuscello, JJ., concur.